Citation Nr: 0700036	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral sensorineural hearing loss, prior to September 
10, 2004.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral sensorineural hearing loss, from September 10, 
2004.

3.  Entitlement to service connection for degenerative disc 
disease of the spine with L5-S1 spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from September 1964 until 
August 1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2004 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in New York, New York.

The Board notes that veteran submitted additional evidence in 
support of his claim after his appeal had been certified to 
the Board, but beyond the 90 day time period.  38 C.F.R. 
§ 20.1304 (2006).  As the evidence was accompanied by a 
written waiver of RO consideration and good cause was shown, 
this evidence may be considered upon adjudication of the 
issues on appeal.

In April 2006, the veteran testified at a VA Central Office 
hearing before the undersigned and a transcript of that 
hearing is of record.  During the April 2006 hearing the 
veteran raised the claim of entitlement to service connection 
for tinnitus.  The Board refers this claim to the RO for 
appropriate action.

The issue of entitlement to service connection for 
degenerative disc disease of the spine with L5-S1 
spondylolisthesis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level IV 
hearing in the right ear and Level IV in the left ear, prior 
to September 10, 2004,.

2.  From September 10, 2004, the veteran's bilateral hearing 
loss disability has been clinically shown to be manifested by 
no worse than Level V hearing in the right ear and Level VI 
in the left ear.


CONCLUSIONS OF LAW

1.  Prior to September 10, 2004, the criteria for an initial 
evaluation in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.159, 4.85, 
Diagnostic Code 6100 (2006).

2.  From September 10, 2004, the criteria for an initial 
evaluation in excess of 20 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.159, 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his bilateral sensorineural hearing loss.  In this 
regard, because the January 2004 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the January 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the hearing loss 
disability at issue (38 C.F.R. § 4.85, DC 6100), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, including testimony at a 
Central Office hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 



Legal criteria 

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  Pertinent changes were made to 38 C.F.R. 
§ 4.86, regarding cases of exceptional hearing loss, which 
are described below.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

As discussed above, this is an appeal from the assignment of 
an initial disability rating, effective from October 27, 
2003.  By a rating decision in January 2005, the RO assigned 
staged ratings for the veteran's service-connected bilateral 
hearing loss disability pursuant to Diagnostic Code 6100.  
Prior to September 10, 2004, the veteran is assigned a 10 
percent evaluation.  From September 10, 2004, the veteran is 
assigned a 20 percent evaluation.  The Board will analyze 
whether a higher evaluation is warranted prior to and from 
September 10, 2004.

I.  Prior to September 10, 2004

The pertinent medical evidence of record consists of a VA 
audiological examination conducted in December 2003.  This 
examination revealed the relevant pure tone thresholds, in 
decibels, as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
35
35
45
50
LEFT
35
40
50
60

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
41 decibels.  His puretone threshold average for the left ear 
was recorded as 46 decibels.  His speech recognition ability 
was 72 percent for the right ear and 72 percent for the left 
ear using the Maryland CNC speech recognition test.  He was 
described as having essentially mild sensorineural hearing 
loss with a dip to a moderate sensorineural hearing loss at 
4000 Hz, right ear, and a mild to moderate sensorineural 
hearing loss with a dip to moderately severe levels at 4000 
Hz, left ear.

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
assigned 10 percent evaluation prior to September 10, 2004.  
Considering that the veteran's right ear manifests an average 
puretone threshold of no greater than 41 decibels, and no 
less than 72 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level IV impairment.  

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of no greater than 46 decibels, 
and no less than 72 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss to also be that of Level IV impairment.  
Applying these results to Table VII, the veteran's disability 
evaluation is shown to be 10 percent disabling.  

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply here.  

The veteran also submitted a private audiological evaluation 
dated in February 2003.  The private doctor noted that the 
veteran had bilateral severe sensorineural hearing loss.  
However, the audiological report contains uninterrupted 
results of his pure tone threshold evaluation.  The Board 
notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).


In conclusion, the 10 percent evaluation assigned prior to 
September 10, 2004, for the veteran's bilateral sensorineural 
hearing loss accurately reflects his disability picture and a 
higher rating is not appropriate.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  From September 10, 2004

The pertinent medical evidence of record consists of a VA 
audiological examination conducted in December 2004.  This 
examination revealed the relevant pure tone thresholds, in 
decibels, as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
35
45
45
50
LEFT
45
50
45
50

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
44 decibels.  His puretone threshold average for the left ear 
was recorded as 48 decibels.  His speech recognition ability 
was 64 percent for the right ear and 56 percent for the left 
ear using the Maryland CNC speech recognition test.  He was 
described as having mild/moderate sensorineural hearing loss 
bilaterally.

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
assigned 20 percent evaluation from September 10, 2004.  
Considering that the veteran's right ear manifests an average 
puretone threshold of no greater than 44 decibels, and no 
less than 64 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level V impairment.  

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of no greater than 48 decibels, 
and no less than 56 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss to also be that of Level IV impairment.  Based 
on the results of the December 2004 audiologic examination 
findings, a 20 percent evaluation is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row V, the better ear, 
with column VI, the poorer ear.  

The Board has considered the exceptional patterns of hearing 
impairment of 38 C.F.R. § 4.86, but these provisions do not 
apply here.  

The veteran also submitted a private audiological evaluation 
dated in September 2004.  The private doctor noted that the 
veteran had essentially moderate bilateral sensorineural 
hearing loss.  Speech audiometry results were obtained, but 
it was unclear if the Maryland CNC test was used to obtain 
such findings.  Additionally, the audiological report 
contains uninterrupted results of his pure tone threshold 
evaluation.  However, as was previously described, the Board 
is precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly, 7 Vet. App. at 474.

In conclusion, the 20 percent evaluation assigned from 
September 10, 2004, for the veteran's bilateral sensorineural 
hearing loss accurately reflects his disability picture and a 
higher rating is not appropriate.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.
ORDER

Prior to September 10, 2004, entitlement to an initial 
evaluation in excess of 10 percent for bilateral 
sensorineural hearing loss is denied.

From September 10, 2004, entitlement to an initial evaluation 
in excess of 20 percent for bilateral sensorineural hearing 
loss is denied.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The Board finds that further development of the record is 
necessary in order to fulfill VA's duty to assist obligations 
under the VCAA.  A review of the record indicates that the 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA).  During his April 2006 Central 
Office hearing, the veteran indicated that he was receiving 
SSA disability benefits for his back, among other things, 
since 1992.  However, the Board observes that the record does 
not contain a copy of the determination granting such 
benefits or the clinical records considered in reaching the 
determination.  The record does not reflect that the VA has 
sought to obtain those records.  Where VA has actual notice 
that the appellant is receiving disability benefits from the 
SSA, the duty to assist requires VA to obtain a copy of the 
decision and the supporting medical records upon which the 
award was based.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  Because such records may be useful in adjudicating 
the veteran's claim, the Board finds that an effort should be 
made to obtain them.

Regarding notice, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant has not been provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, including an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Additionally, the Board finds that further development is 
required before this claim can be properly adjudicated.  With 
regard to the veteran's claim of entitlement to service 
connection for degenerative disc disease of the spine with 
L5-S1 spondylolisthesis (back disability), the Boards notes 
that the veteran had a VA examination in December 2003.  The 
examiner had the claims folder available for review, but did 
not opine whether the veteran back disability is 
etiologically related to service or if it pre-existed 
service, was it permanently worsened/aggravated by active 
service.  Therefore, the Board is remanding to obtain such an 
opinion. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision.  If the search for any 
such records yields negative results, 
this fact should be clearly noted in the 
claims folder.

2.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for degenerative disc disease 
of the spine with L5-S1 
spondylolisthesis, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence 
must show to support a claim for direct 
incurrence service connection, the 
division of responsibility between him 
and VA in obtaining such evidence, and 
specifically requested to send any 
pertinent evidence in his possession to 
VA.  The veteran should also be provided 
an explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective date, 
per Dingess.

The veteran should also be specifically 
requested to identify the name and 
address of any and all providers of 
medical treatment for his back prior to 
service.  An attempt should be made to 
obtain any records so identified.

3.  Send the claims folder to the VA 
examiner who evaluated the veteran's back 
in December 2003.  The examiner should 
review the claims folder.  Specifically, 
the examiner should comment on the March 
2005 and January 2004 letters from 
J.M.O., M.D., which indicate that the 
veteran's back disability may have pre-
existed active service.  Following a 
review of the file, the examiner should 
opine whether it is at least as likely as 
not (50 percent or greater) that any 
current back disability is etiologically 
related to service.  If his back 
disability is found to pre-exist service, 
the examiner should opine whether it is 
at least as likely as not that there was 
any permanent increase in severity of the 
veteran's pre-military back disability 
during service that was beyond natural 
progression of the disability.  The 
examiner should support his conclusion(s) 
by referencing the evidence of record and 
the rationale for all opinions expressed 
should be set forth in detail.  

If the examiner that evaluated the 
veteran in December 2003 is not available 
to provide a response, then any similarly 
qualified VA examiner may answer this 
inquiry in their place.  If additional 
examination of the veteran is deemed 
necessary, schedule the veteran for an 
examination and perform all necessary 
tests.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


